Citation Nr: 0938564	
Decision Date: 10/09/09    Archive Date: 10/22/09	

DOCKET NO.  07-11 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a skin growth of 
the right arm. 

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Periods of active service from July 1971 to June 1972 and 
from April 1976 to 1980 have been documented.  Additional 
active service from December 1972 to April 1976 has been 
reported.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefit 
sought.  

A review of the record reveals by rating decision dated in 
June 2007, service connection for a disorder manifested as 
headache pain was denied.  The veteran was notified of that 
determination by communication dated in July 2007.  A notice 
of disagreement with that determination is not of record.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
Veteran should further action be required.  


REMAND

The Veteran essentially maintains that each of the 
disabilities at issue had its onset during her periods of 
active service.  Unfortunately, the records for her second 
period of service are not available.  The claims file 
includes a May 2007 memorandum regarding the unavailability 
of the Veteran's complete military service medical records.  

At the hearing, the Veteran indicated that when she left the 
military in 1980, her first civilian doctor told her that she 
had high blood pressure and needed medication (Transcript, 
page 8).  She recalled the doctor's name was "Abdo."  
(Transcript, page 13).  There are no records from the 
physician in the claims file.  The Veteran also claimed at 
the hearing that she was given medication for back problems 
when she got out of the military.  She further testified that 
she developed a lump under the arm on the right side while 
stationed in Thailand and was given medication for it.  The 
current evidence of record does not provide documentation for 
her assertions.

A review of the record reveals that the Veteran has not to 
date been afforded a VA medical examination in order to 
establish the date of onset of any of her claimed 
disabilities.  The Board finds that there is a duty to 
provide an examination that includes an opinion addressing 
the nexus question with regard to her claimed disabilities.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In view of the foregoing, the case is REMANDED for the 
following:

1.  The Veteran should be asked to 
identify all sources of treatment or 
evaluation she has received for the 
disabilities at issue since her 
separation from service in 1980.  With 
her cooperation (providing any releases 
necessary to secure records of the 
treatment) the RO should secure for the 
record copies of any records regarding 
such treatment and evaluation or findings 
from any sources identified.  Of 
particular interest is the address of Dr. 
Abdo and any records from him.  If the RO 
is not able to secure any identified 
records, the Veteran should be so 
notified, and advised that ultimately it 
is her responsibility to ensure that 
private treatment records are received.  

2.  The National Personnel Records Center 
in St. Louis should be contacted and 
asked to make one more search for any 
records that might be available with 
regard to the Veteran's second period of 
service between April 1976 and April 
1980.  If no records are available, this 
should be so stated.  If any records are 
found to be available, they should be 
associated with the claims folder.

3.  Then, the Veteran should be scheduled 
for an examination by a physician 
knowledgeable in orthopedic disorders for 
the purpose of determining the etiology 
and/or approximate onset date of her back 
disability.  The claims folder should be 
furnished to the examiner for use in the 
study of this case and a report prepared 
as to the findings of such examination.  
Following review of the relevant medical 
evidence in the claims file, the examiner 
is asked to provide a medical opinion as 
to the following:  Is it at least as 
likely as not (50 percent or greater 
degree of probability) that any current 
back disorder originated during the 
Veteran's military service?  The examiner 
is asked to provide a rationale for any 
opinion expressed.  If a conclusion 
cannot be reached without resort to 
speculation, the examiner should so 
indicate in the prepared examination 
report.  

4.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in skin disorders for the purpose of 
determining the etiology and/or 
approximate onset date of any skin 
disorder or growth involving the right 
upper extremity.  The claims folder 
should be furnished to the examiner for 
use in the study of the case and a report 
prepared as to the findings of such 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, the examiner is asked to provide a 
medical opinion as to whether it is at 
least as likely as not that any current 
skin disorder, to include a growth, of 
the right upper extremity, originated 
during her military service or was 
otherwise causally related to any 
incident of her service.  The examiner is 
asked to provide the complete rationale 
for any opinion expressed.  If a 
conclusion cannot be reached without 
resort to speculation, the examiner 
should so indicate in the prepared 
examination report.  

5.  The Veteran should also be accorded 
an examination by a physician 
knowledgeable in cardiovascular disorders 
for the purpose of determining the 
etiology and/or approximate onset date of 
hypertension.  The claims folder should 
be furnished to the examiner for use in 
the study of the case and a report 
prepared as to the findings of such 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, the examiner is asked to provide a 
medical opinion as to whether it is at 
least as likely as not that any currently 
diagnosed hypertension originated during 
the Veteran's military service or is 
otherwise causally related to any 
incident of such service.  The examiner 
is asked to provide a rationale for any 
opinion expressed.  If a conclusion 
cannot be reached without resort to 
speculation, the examiner should so 
indicate in a prepared examination 
report.

6.  After completion of the above, VA 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The Veteran should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity for response.  Thereafter, 
the case should be returned to the Board 
for appellate review, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





